Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The amendment to the claim sets forth the limitation “and is excellent in the beam of visibility of a green or red laser pointer comprising urethane(meth)acrylate as a photopolymerizable compound”.  As the phrase “comprising urethane(meth)acrylate” comes directly after the term “laser pointer” a plain reading of the claim as set forth renders the laser pointer as the antecedent for the phrase beginning with the term comprising.  This is the scope of the claim given its plain meaning.  For the sake of examination, the methacrylate polymer is examined as being the resin used with the luminescent dyes.  In the event that the laser pointer is meant to contain a urethane-acrylate resin, this is a limitation on the intended use of the material and the materials as set forth through this communication would be capable of said use regardless of the materials used in the creation of the laser pointer for said use.  Appropriate correction is necessary if the intended meaning differs from the plain meaning as discussed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavelka in 6572977 in view of Burns in WO99/16847 as evidenced by Mosca.

Regarding Claim 1:  Pavelka teaches a sensitive luminescent composition comprising a perylene luminescent dye disposed in a film forming resin (See Column 5-6).  The dye is provided in an amount from 1 to 8 wt% relative to the resin, while the resin may be provided in amounts from 20-80 parts by weight relative to the composition as a whole.  

Pavelka only explicitly teaches perylene dyes having red emission and peak absorption between the two range set forth.

However, a variety of perylene dyes are known within the art and taught by Burns.  Burns teaches that perylene dyes may be used to also create yellow luminescence for signs by using a material such as Lumogen F Yellow 083.  Lumogen F Yellow 083 has a maximum absorption peak at 480 nm as is shown in Figure 3 of the evidentiary document to Mosca.  It would have been obvious to those of ordinary skill in the art to choose any known perylene dye to use in the material of Pavelka.  As Burns shows that 

Regarding Claim 4:  Pavelka teaches that the composition may contain solvents and other additives (See Column 6).

Regarding Claim 6:  Pavelka teaches that pigments such as rutile titanium dioxide may be added to the material.  Rutile titanium dioxide particles would act as scattering particles based on their different refractive index relative to the polymer (See Column 4). 

Regarding claim 14:  Pavelka teaches that the material may be a thermoset polymer, which must undergo a curing process in order to form a polymeric matrix (See Column 6).

Regarding Claim 15:  Pavelka teaches that the material may be used in an image display in the form of a sign (See Column 1).

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. The amendment to the claim is noted; however, inconsistencies between the plain meaning of the claim and what is discussed are noted.  These inconsistencies are discussed in the section “Claim Interpretation”.  Applicant sets forth the previous rejection and notes perceived differences in effect and configuaration.  Applicant sets forth that the composition claimed is for the intended use of improving the beam visibility of a red or green laser pointer.  The prior art sets forth a material of the same composition as that which is claimed and is formed on an opaque substrate.  The beam of a laser of any color would be visible on such a material having a substrate as set forth.  Applicant goes on to discuss the limitation in terms of the polymer used.  As is noted above, it is currently unclear whether this polymer is used as a portion in the laser pointer (plain meaning) as this phrase appears directly after the noun ‘laser pointer’ with no change in antecedence.  Regardless of the plain meaning, the polymer is examined in terms of its use in the luminescent material.  The prior art clearly teaches the use of copolymers and teaches individual polymers urethane and acrylic.  A copolymer of the two falls within the scope of the teachings of the prior art.  Applicant again disputes the fact that the prior art teaches a “hard coating” or material for a hard coating; however, it is noted that this term is a relative term and as the prior art teaches overlapping .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20070142492 (Paragraph 42, 55-56).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734